Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.	
	
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 01/31/2022.
Claims 1 and 18 have been amended.
Claims 14-20 have been withdrawn from consideration.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David L. Heath (Reg. No 46763) on 03/02/2022. As a result, Applicants' counsel agreed to authorize for an Examiner’s amendment to the claims as follows:
CLAIMS 
--14-20. (Canceled). --
Accordingly, claims 14-20 have been cancelled and claims 1-13 are presented for examination.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-13, filed on 01/31/2022 have been fully considered and they are persuasive. Particularly, on pages 7-13 of the Applicant’s Response, applicants argued that Kim ‘008 and Saka ‘724 do not disclose the limitations of independent claim including: “a hydrogen concentration of the oxide semiconductor layer is within a range from about 5 x 201020 atom/cm3 to about 2 x 1021 atom/cm3 and a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:
HC[%]=(Max-Min)/Avg x 100 Equation (1), wherein Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region, wherein the hydrogen concentration is measured in a valid region of the channel region that is separated from edges of the channel region by about 0.15% times a length of the channel region L and by about 0.15% times a width of the channel region”. .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a hydrogen concentration of the oxide semiconductor layer is within a range from about 5x20 1020 atom/cm3 to about 2x 1021 atom/cm3 and a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%: HC[%]=(Max-Min)/Avg x 100; Equation (1), 
wherein: Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region, wherein the hydrogen concentration is measured in a valid region of the channel region that is separated from edges of the channel region by about 0.15% times a length of the channel region L and by about 0.15% times a width of the channel region” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-13 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829